On Habeas Corpus to bring the Body of Negro Calar Tite.
THE Defendant having returned the Habeas Corpus, and brought up the Body of the faid Negro Caefar Tite, It is ordered that the Defendant enter into Security in the Sum qf Two Hundred Pounds to bring up the Body of the faid Negro Casfar on the fecond Tuefday in November next, and abide the Judgment of the Court refpefting the faid Negro, and that in Cafe the faid Negro fhould be adjudged by this Court free, that the faid Lewis JVFKnigfat ilia'll pay for the Service of the faid Negro from this Time,
Recognizance accordingly.